

110 SRES 82 ATS: Honoring the life and legacy of John Robert Lewis and commending John Robert Lewis for his towering achievements in the nonviolent struggle for civil rights.
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 82IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Ossoff (for himself, Mr. Romney, Mr. Warnock, Mr. Reed, Mr. Cardin, and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and legacy of John Robert Lewis and commending John Robert Lewis for his towering achievements in the nonviolent struggle for civil rights.Whereas John Robert Lewis (referred to in this preamble as Mr. Lewis) was born on February 21, 1940, near Troy, Alabama, the third of 10 children born to his mother Willie Mae (née Carter) and his father Eddie Lewis, a sharecropper; Whereas, at 5 years old, Mr. Lewis was given responsibility for the family chicken flock, including his favorite, Li'l Pullet, which he tended with great care and to which he would preach nearly every evening, which—(1)led his family to give Mr. Lewis the childhood nickname of Preacher; and(2)instilled in Mr. Lewis an early desire to enter the clergy;Whereas, from a young age, Mr. Lewis insisted on attending school daily, defying his parents' instructions to work the family farm, which established within Mr. Lewis a lifelong commitment to education and enlightenment;Whereas when Mr. Lewis was 15 years old he was shaken to the core, as described in his memoir Walking With the Wind, by the Mississippi murder of Emmett Till, deepening his passionate opposition to segregation and Jim Crow laws;Whereas, as a high school student, Mr. Lewis intensely followed the progress of the Montgomery Bus Boycott (referred to in this preamble as the Boycott) in 1955 and 1956, awakening him to the power of nonviolent resistance to segregation;Whereas Mr. Lewis wrote in his memoir that the Boycott changed my life more than any other event before or since;Whereas, while following the progress of the Boycott, Mr. Lewis was inspired by radio broadcasts featuring one of the leaders of the Boycott, Dr. Martin Luther King Jr. (referred to in this preamble as Dr. King)—(1)whom Mr. Lewis' parents referred to as that young preacher; and(2)whose example deepened Mr. Lewis' ambition to become a minister;Whereas, inspired by Dr. King, Mr. Lewis, on February 16, 1956, 5 days before his 16th birthday, preached his first public sermon, entitled A Praying Mother, at Macedonia Baptist Church in Troy, Alabama, which came from the First Book of Samuel and discussed the example of Hannah, mother of Samuel, which sermon made such an impact that it was published in the Montgomery Advertiser newspaper;Whereas, on February 18, 1956, 2 days after Mr. Lewis gave his first public sermon, a relative of Mr. Lewis, Thomas Brewer of Columbus, Georgia, a voting rights activist working with the National Association for the Advancement of Colored People (referred to in this preamble as the NAACP), was shot to death by a White man who was never indicted for the murder;Whereas Mr. Lewis joined the NAACP in the summer of 1956;Whereas, in 1958, Mr. Lewis wrote a letter to Dr. King, who responded with a round trip bus ticket for Mr. Lewis to visit Montgomery, Alabama, where Mr. Lewis and Dr. King met at Reverend Ralph David Abernathy's First Baptist Church;Whereas, while a student at the American Baptist Theological Seminary in Nashville, Tennessee, Mr. Lewis—(1)was a founding member of the Student Nonviolent Coordinating Committee (referred to in this preamble as the SNCC); and(2)organized sit-ins at segregated lunch counters, pushing Nashville to become the first major city in the South to begin the desegregation of public facilities;Whereas Mr. Lewis graduated from the American Baptist Theological Seminary in 1961, and was subsequently ordained as a Baptist minister;Whereas, in 1961, Mr. Lewis became one of the 13 original Freedom Riders, who challenged segregated interstate travel throughout the South;Whereas, at just 23 years old, Mr. Lewis helped organize the 1964 March on Washington, at which—(1)Dr. King gave his famous I Have a Dream speech; and (2)Mr. Lewis vowed, in his address at the Lincoln Memorial, to splinter the segregated South into a thousand pieces and put them back together in the image of God and democracy;Whereas Mr. Lewis led demonstrations against racially segregated hotels, restrooms, swimming pools, and public parks for which he was brutally beaten, left unconscious in his own blood, and arrested 40 times, spending countless nights in county jails and 37 days in Parchman Penitentiary;Whereas, in 1963, as Chair of the SNCC, Mr. Lewis moved to Atlanta, Georgia;Whereas, on March 7, 1965, on what would become known as Bloody Sunday, Mr. Lewis led 600 peaceful demonstrators demanding their right to vote across the Edmund Pettus Bridge in Selma, Alabama, where Mr. Lewis, who suffered a fractured skull, and other demonstrators were met with violence and police brutality;Whereas, after televised images of the Bloody Sunday violence in Selma shocked the conscience of the United States, President Lyndon B. Johnson called for equal voting rights legislation before a joint session of Congress, which evolved into his signing of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) on August 6, 1965;Whereas, on December 21, 1968, Mr. Lewis married the love of his life, Lillian Miles, who was his best friend, closest ally, and most steadfast supporter until her death on December 31, 2012, the 45th anniversary of their meeting;Whereas, in 1970, Mr. Lewis became director of the Voter Education Project, which added nearly 4,000,000 minority voters to the voter rolls and changed the political landscape of the United States forever;Whereas, in 1977, President Jimmy Carter appointed Mr. Lewis to direct more than 250,000 volunteers of ACTION, which was then a Federal volunteer agency;Whereas, in 1981, Mr. Lewis won elected office for the first time as an at-large Councilman on the Atlanta City Council, where he was a powerful advocate for ethics and neighborhood preservation, including saving from destruction the historic neighborhoods of the Old Fourth Ward, Inman Park, Candler Park, and Druid Hills;Whereas, in 1982, Mr. Lewis worked with the American Jewish Committee to found the Atlanta Black-Jewish Coalition, part of his decades-long friendship and alliance with the Jewish community of Georgia, which later led to the establishment of the Congressional Black-Jewish caucus;Whereas, in 1986, Mr. Lewis became the second African American to represent Georgia in Congress since Reconstruction;Whereas Mr. Lewis fought for the passage of the Civil Rights Act of 1991 (Public Law 102–166; 105 Stat. 1071), which was signed into law by President George H.W. Bush;Whereas, in 2001, Mr. Lewis was awarded the John F. Kennedy Library Foundation Profile in Courage Award for his extraordinary courage, leadership and commitment to civil rights;Whereas Mr. Lewis led the effort to build what is now known as the Sam Nunn Atlanta Federal Center, one of the largest Federal buildings in the United States;Whereas, in 2003, Mr. Lewis secured authorization for construction of the National Museum of African American History and Culture on the National Mall in Washington, DC;Whereas, in 2007, Mr. Lewis introduced the Emmett Till Unsolved Civil Rights Crime Act of 2007 (28 U.S.C. 509 note; Public Law 110–344) to investigate unsolved civil rights crimes, which was signed into law by President George W. Bush in 2008;Whereas, in 2011, President Barack Obama awarded Mr. Lewis the Presidential Medal of Freedom, the highest civilian honor in the United States;Whereas Mr. Lewis' colleagues referred to him as the conscience of the Congress for his—(1)relentless pursuit of justice; (2)unflinching commitment to building what Dr. King and Mr. Lewis referred to as the Beloved Community, a society without poverty, racism, or violence; and(3)willingness to make what he called good trouble, necessary trouble to confront acts of injustice; andWhereas, on July 17, 2020, Mr. Lewis died, devastating his family, his staff, the City of Atlanta, the State of Georgia, and the people of the United States, who united to honor his monumental legacy of hard work and self-sacrifice in the pursuit of liberty and justice for all, which culminated in Mr. Lewis lying in state at the United States Capitol before his memorial service at Ebenezer Baptist Church in Atlanta: Now, therefore, be itThat the Senate—(1)honors the life and legacy of John Robert Lewis, an American hero and civil rights leader who—(A)faced brutality and suffered grievous injuries while remaining steadfastly committed to the nonviolent struggle for civil rights;(B)dedicated his life to defending the dignity of all people and building the Beloved Community; and(C)spent more than 3 decades as a Member of Congress defending and strengthening civil rights; and(2)commends John Robert Lewis for his towering achievements in the nonviolent struggle for civil rights.